
	

114 HR 476 IH: GI Bill Education Quality Enhancement Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Wenstrup introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the process of approving courses of education
			 pursued using educational benefits administered by the Secretary of
			 Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the GI Bill Education Quality Enhancement Act of 2015. 2.Role of State approving agencies (a)Approval of certain coursesSection 3672(b)(2)(A) of title 38, United States Code, is amended by striking the following and all that follows through the colon and inserting the following: a program of education is deemed to be approved for purposes of this chapter if a State approving agency determines that the program is one of the following programs:.
 (b)Approval of other coursesSection 3675 of such title amended— (1)in subsection (a)(1)—
 (A)by striking The Secretary or a State approving agency and inserting A State approving agency, or the Secretary when acting in the role of a State approving agency,; and (B)by striking offered by proprietary for-profit educational institutions and inserting not covered by section 3672 of this title; and
 (2)in subsection (b), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency, each place it appears. 3.Criteria used to approve nonaccredited courses (a)In generalSection 3676(c)(14) of such title is amended by inserting before the period the following: if the Secretary, in consultation with the State approving agency and pursuant to regulations prescribed to carry out this paragraph, determines such criteria are necessary and treat public, private, and proprietary for-profit educational institutions equitably.
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to an investigation conducted under section 3676(c) of title 38, United States Code, that is covered by a reimbursement of expenses paid by the Secretary of Veterans Affairs to a State pursuant to section 3674 of such title on or after the first day of the first fiscal year following the date of the enactment of this Act.
			4.Clarification of assistance provided for certain flight training
 (a)In generalSubsection (c)(1)(A) of section 3313 of such title is amended— (1)in clause (i)—
 (A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively; (B)by striking In the case of a program of education pursued at a public institution of higher learning and inserting (I) Subject to subclause (II), in the case of a program of education pursued at a public institution of higher learning not described in clause (ii)(II)(bb); and
 (C)by adding at the end the following new subclause:  (II)In determining the actual net cost for in-State tuition and fees pursuant to subclause (I), the Secretary may not pay for fees relating to flight training.; and
 (2)in clause (ii)— (A)in subclause (I), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively;
 (B)in subclause (II), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively; (C)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (D)by striking In the case of a program of education pursued at a non-public or foreign institution of higher learning and inserting (I) In the case of a program of education described in subclause (II); and
 (E)by adding at the end the following new subclause:  (II)A program of education described in this subclause is any of the following:
 (aa)A program of education pursued at a non-public or foreign institution of higher learning. (bb)A program of education pursued at a public institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree).
								.
 (b)ApplicationThe amendments made by subsection (a) shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act.
			5.Compliance surveys
 (a)In generalSection 3693 of such title is amended— (1)by striking subsection (a) and inserting the following new subsection (a):
					
						(a)
 (1)Except as provided in subsection (b), the Secretary shall conduct an annual compliance survey of educational institutions and training establishments offering one or more courses approved for the enrollment of eligible veterans or persons if at least 20 such veterans or persons are enrolled in any such course. The Secretary shall—
 (A)design the compliance surveys to ensure that such institutions or establishments, as the case may be, and approved courses are in compliance with all applicable provisions of chapters 30 through 36 of this title;
 (B)survey each such educational institution and training establishment not less than once during every two-year period; and
 (C)assign not fewer than one education compliance specialist to work on compliance surveys in any year for each 40 compliance surveys required to be made under this section for such year.
 (2)The Secretary, in consultation with the State approving agencies, shall— (A)annually determine the parameters of the surveys required under paragraph (1); and
 (B)not later than September 1 of each year, make available to the State approving agencies a list of the educational institutions and training establishments that will be surveyed during the fiscal year following the date of making such list available.
								; and
 (2)by adding at the end the following new subsection:  (c)In this section, the terms educational institution and training establishment have the meaning given such terms in section 3452 of this title..
 (b)Conforming amendmentsSubsection (b) of such section is amended— (1)by striking subsection (a) of this section for an annual compliance survey and inserting subsection (a)(1) for a compliance survey;
 (2)by striking institution and inserting educational institution or training establishment; and (3)by striking institution's demonstrated record of compliance and inserting record of compliance of such institution or establishment.
				
